        Case 1:14-md-02543-JMF Document 8447 Filed 03/23/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                        )
 IN RE:                                                 )
                                                        )
 GENERAL MOTORS LLC                                     )           No. 14-MD-2543 (JMF)
 IGNITION SWITCH LITIGATION                             )
                                                        )
 This Document Relates to the Plaintiffs in the Actions )           Hon. Jesse M. Furman
 Listed on the Attached Exhibit A                       )
                                                        )


                       STIPULATION OF DISMISSAL WITH PREJUDICE

        The plaintiffs listed on the attached Exhibit A, each by and through their undersigned

counsel, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and the

Confidential Master Settlement Agreement entered into by the parties, hereby give notice of the

voluntary dismissal with prejudice of all actions, claims, and causes of action against General

Motors LLC and all other defendants. The dismissal by each of the plaintiffs listed in Exhibit A

is intended to include the lawsuit identified in Exhibit A as well as any other lawsuit brought

against General Motors LLC and all other defendants by the identified plaintiff related to or arising

out of the same incident or occurrence. Costs taxed as paid.

        Pursuant to the Court’s Order No. 165, the parties provide that court approval of the

settlement of these plaintiffs’ claims was not required.

        General Motors LLC consents and stipulates to the dismissal with prejudice of these

plaintiffs’ actions.




                                                 1
                    Case 1:14-md-02543-JMF Document 8447 Filed 03/23/21 Page 2 of 6




            Dated: March 17, 2021                                Respectfully submitted,


The Clerk of Court is directed to docket this in                   /s/Brett A. Emison
14-MD-2543 and in each of the member cases listed in             Brett A. Emison
Exhibit A. The Clerk is further directed to terminate the        LANGDON & EMISON LLC
parties listed in Exhibit A as plaintiffs in 14-MD-2543          911 Main Street, P.O. Box 220
and in their respective member cases listed in Exhibit A.        Lexington, MO 64067
The Clerk is further directed to close any member case           Telephone No.: (660) 259-6157
listed in Exhibit A if no active plaintiffs remain in that       Facsimile No.: (660) 259-4571
member case. SO ORDERED.                                         brett@lelaw.com
                                                                 Attorneys for Plaintiffs




                              March 17, 2021                     /s/ Wendy Bloom
                                                                 Richard C. Godfrey, P.C.
                                                                 Andrew B. Bloomer, P.C.
                                                                 Wendy L. Bloom
                                                                 300 North LaSalle
                                                                 Chicago, IL 60654
                                                                 Tel: 312-862-2000
                                                                 Fax: 312-862-2200
                                                                 richard.godfrey@kirkland.com
                                                                 andrew.bloomer@kirkland.com
                                                                 wendy.bloom@kirkland.com
                                                                 Attorneys for Defendant




                                                             2
  Case 1:14-md-02543-JMF Document 8447 Filed 03/23/21 Page 3 of 6




                              EXHIBIT “A”
                Name                                           Case No.

           Allen, Andrew                      Andrew Allen v. General Motors, LLC; 1:19-
                                                                 cv-02088
            Allen, Tammy                      Tammy Allen v. General Motors, LLC; 1:19-
                                                                 cv-02088
          Ames II, Charles                      Charles Ames II v. General Motors, LLC;
                                                              1:18-cv-05400
            Avolio, David                     David Avolio v. General Motors, LLC; 1:19-
                                                                 cv-00553
          Bradford, Georgia                    Georgia Bradford v. General Motors, LLC;
                                                              1:19-cv-08548
           Brown, Julie M.                      Julie M. Brown v. General Motors, LLC;
                                                              1:18-cv-05546
          Cheatham, Anna                        Anna Cheatham v. General Motors, LLC;
                                                              1:19-cv-11335
Clark, Jessica (f/k/a Jessica Williams)          Jessica Clark (f/k/a) Jessica Williams v.
                                                  General Motors, LLC; 1:19-cv-11064
          Cordova, Joseph                       Joseph Cordova v. General Motors, LLC;
                                                              1:18-cv-10261
             Cox, Jamal                       Jamal Cox v. General Motors, LLC; 1:19-cv-
                                                                   04580
            Crum, Tyrone                      Tyrone Crum v. General Motors, LLC; 1:19-
                                                                 cv-05544
            Cyford, Anna                      Anna Cyford v. General Motors, LLC; 1:18-
                                                                 cv-10266
           Delgadillo, Juan                     Juan Delgadillo v. General Motors, LLC;
                                                              1:19-cv-04747
           Duffy, Dwight                      Dwight Duffy v. General Motors, LLC; 1:19-
                                                                 cv-03279
            Fife, Nissyen                      Nissyen Fife v. General Motors, LLC; 1:19-
                                                                 cv-09011
            Flynn, Joseph                     Joseph Flynn v. General Motors, LLC; 1:18-
                                                                 cv-09827
            Flynn, Karen                       Karen Flynn v. General Motors, LLC; 1:18-
                                                                 cv-09829
           Forsyth, Pamela                      Pamela Forsyth v. General Motors, LLC;
                                                              1:19-cv-09367




                                          3
Case 1:14-md-02543-JMF Document 8447 Filed 03/23/21 Page 4 of 6




           Name                                     Case No.

        Freer, Grant               Grant Freer v. General Motors, LLC; 1:19-cv-
                                                       03296
       Gress, Stephen              Stephen Gress v. General Motors, LLC; 1:19-
                                                      cv-05151
     Gutierrez, Delilah              Delilah Gutierrez v. General Motors, LLC;
                                                   1:18-cv-06019
         Hall, Paul                 Paul Hall v. General Motors, LLC; 1:19-cv-
                                                       02797
     Henderson, Bonnie              Bonnie Henderson v. General Motors, LLC;
                                                   1:19-cv-08330
      Henry, Michael                  Michael Henry v. General Motors, LLC;
                                                   1:19-cv-04583
        Hokams, Jim                 Jim Hokams v. General Motors, LLC; 1:17-
                                                      cv-10196
      Jimison, Alexia                 Alexia Jimison v. General Motors, LLC;
                                                   1:19-cv-01110
        Jones, Cory                Cory Jones v. General Motors, LLC; 1:18-cv-
                                                       03253
       Leali, Nynetra              Nynetra Leali v. General Motors, LLC; 1:18-
                                                      cv-09122
      LeBuffe, Calvin                 Calvin LeBuffe v. General Motors, LLC;
                                                   1:18-cv-08161
      LeBuffe, Geneva                Geneva LeBuffe v. General Motors, LLC;
                                                   1:18-cv-08161
      Lindsey, Lavan               Lavan Lindsey v. General Motors, LLC; 1:19-
                                                      cv-06240
     Lotano, Michael Jr.           Michael Lotano, Jr. v. General Motors, LLC;
                                                   1:19-cv-05591
       Manuel, Willie              Willie Manuel v. General Motors, LLC; 1:19-
                                                      cv-04283
       Matlock, Chris              Chris Matlock v. General Motors, LLC; 1:18-
                                                      cv-08663
      McComas, Perry                 Perry McComas v. General Motors, LLC;
                                                   1:19-cv-06366
        Miller, Scott               Scott Miller v. General Motors, LLC; 1:18-
                                                      cv-11687
        Muncy, Don                  Don Muncy v. General Motors, LLC; 1:19-
                                                      cv-02756
      Neese, Deborah                  Deborah Neese v. General Motors, LLC;
                                                   1:19-cv-05848


                               4
 Case 1:14-md-02543-JMF Document 8447 Filed 03/23/21 Page 5 of 6




              Name                                         Case No.

        Overton, William                    William Overton v. General Motors, LLC;
                                                          1:19-cv-03085
Page, Heather (f/k/a Heather Folds)       Heather Page (f/k/a) Heather Folds v. General
                                                   Motors, LLC; 1:19-cv-05007
         Pounds, Tiffany                     Tiffany Pounds v. General Motors, LLC;
                                                          1:18-cv-02274
          Reed, Noreen                     Noreen Reed v. General Motors, LLC; 1:19-
                                                             cv-01117
        Roberts, Ronesha                    Ronesha Roberts v. General Motors, LLC;
                                                          1:19-cv-11062
       Rutheford, Michille                 Michille Rutheford v. General Motors, LLC;
                                                          1:17-cv-09464
          Scott, Richard                  Richard Scott v. General Motors, LLC; 1:18-
                                                             cv-07255
    Shabazz, Aamir Abdallah                Aamir Abdallah Shabazz v. General Motors,
                                                      LLC; 1:19-cv-05586
          Shult, Caitlyn                   Caitlyn Shult v. General Motors, LLC; 1:19-
                                                             cv-07701
         Smith, Michael                   Michael Smith v. General Motors, LLC; 1:19-
                                                             cv-05805
         Smith, Subrena                   Subrena Smith v. General Motors, LLC; 1:19-
                                                             cv-04955
          Snow, Glenda                    Glenda Snow v. General Motors, LLC; 1:19-
                                                             cv-08336
        Soppeck, Marlena                   Marlena Soppeck v. General Motors, LLC;
                                                          1:18-cv-08322
        Sparks, LaWanda                     LaWanda Sparks v. General Motors, LLC;
                                                          1:18-cv-09977
         Steward, Brenda                    Brenda Steward v. General Motors, LLC;
                                                          1:18-cv-10848
          Tatum, Carvey                   Carvey Tatum v. General Motors, LLC; 1:19-
                                                             cv-02135
        Terry, Olga Vega                    Olga Vega Terry v. General Motors, LLC;
                                                          1:19-cv-08551
        Thornton, Saundra                  Saundra Thornton v. General Motors, LLC;
                                                          1:19-cv-06090
       Van Nostrand, Kevin                Kevin Van Nostrand v. General Motors, LLC;
                                                          1:19-cv-09012
        Vazquez, Roberto                    Roberto Vazquez v. General Motors, LLC;
                                                          1:18-cv-05835


                                      5
Case 1:14-md-02543-JMF Document 8447 Filed 03/23/21 Page 6 of 6




           Name                                     Case No.

       Wade, Lydia                  Lydia Wade v. General Motors, LLC; 1:19-
                                                     cv-02546
   Wagner, Damian J., Sr.           Damian J. Wagner, Sr. v. General Motors,
                                              LLC; 1:18-cv-11475
    Welsch, Michael Jr.            Michael Welsch, Jr. v. General Motors, LLC;
                                                  1:19-cv-08333
    Welsch, Michael Sr.            Michael Welsch, Sr. v. General Motors, LLC;
                                                  1:19-cv-08334
       White, Duane                Duane White v. General Motors, LLC; 1:18-
                                                     cv-09095
     Williams, Stanley              Stanley Williams v. General Motors, LLC;
                                                  1:19-cv-03502
     Williams, Tommy                Tommy Williams v. General Motors, LLC;
                                                  1:18-cv-05450
       Witty, Tonia                 Tonia Witty v. General Motors, LLC; 1:19-
                                                     cv-01458
   Wright, Carson Wayne              Carson Wayne Wright v. General Motors,
                                              LLC; 1:19-cv-06757
       Wyre, Russell               Russell Wyre v. General Motors, LLC; 1:18-
                                                     cv-02245




                               6
